Citation Nr: 0520705	
Decision Date: 08/01/05    Archive Date: 08/17/05	

DOCKET NO.  95-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a 
cervical spine injury, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1983 to 
February 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that continued a 10 percent evaluation 
for the veteran's service-connected residuals of an injury of 
the cervical spine.  An August 1996 RO decision implemented 
an August 1996 Board decision granting a 20 percent 
evaluation for the veteran's service-connected residuals of a 
cervical spine injury effective October 29, 1993.  A 
December 2003 RO decision granted a 30 percent evaluation for 
residuals of a cervical spine injury effective October 29, 
1993.  The December 2003 RO decision also granted service 
connection for peripheral neuropathy of the right and left 
upper extremities as secondary to the service-connected 
residuals of a cervical spine injury and assigned 10 percent 
evaluations for each.  

An August 1996 Board decision granted a 20 percent evaluation 
for the veteran's service-connected residuals of a cervical 
spine injury.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 1999 memorandum decision and a December 1999 
order, the Court vacated the Board's decision to the extent 
that it did not grant a rating greater than 20 percent, and 
remanded the appeal.  The Board remanded the appeal in 
August 2000, May 2003, and September 2004.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a cervical 
spine injury are currently manifested by unfavorable 
ankylosis but symptoms compatible with sciatic neuropathy or 
other neurological findings appropriate to the site of the 
diseased disc or incapacitating episodes having a total 
duration of at least six weeks during the past 12 months have 
not been demonstrated; separate evaluations have been 
assigned for the veteran's peripheral neuropathy of the right 
and left upper extremities.  

2.  The veteran's service-connected residuals of a cervical 
spine injury have not required frequent periods of 
hospitalization or caused marked interference with employment 
beyond that anticipated by the schedular evaluation.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, but not greater, for 
residuals of a cervical spine injury have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71, 4.71a, Part 4, Diagnostic Codes 5293 (prior to 
September 23, 2002), 5287 (prior to September 26, 2003), 5243 
(after September 23, 2002), 5237 (after September 26, 2003) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. § 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10. Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board notes that during the course of this appeal the 
regulation for rating intervertebral disc syndrome was 
revised effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (August 22, 2002).  The regulation for rating 
disabilities of the spine were revised effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 
2003).  The revised amended versions may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation should be applied.  
VAOPGCPREC 3-2000 (April 10, 2000).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath, supra.  

Prior to September 2003 Diagnostic Code 5287 provided that a 
30 percent evaluation would be assigned for favorable 
ankylosis of the cervical spine and a 40 percent evaluation 
assigned for unfavorable ankylosis of the cervical spine.  
From September 2003 Diagnostic Code 5237, rated under the 
general rating formula for diseases and injuries of the 
spine, provides that unfavorable ankylosis of the entire 
cervical spine warrants a 40 percent evaluation.

The report of an April 1994 VA orthopedic examination 
reflects that there was no paravertebral muscle spasm in the 
cervical spine.  There were subjective complaints of pain to 
palpation from C1 through T3.  Range of motion was 
accomplished to 15 degrees' flexion, 30 degrees' extension, 
and right and left rotation and flexion were to 20 degrees, 
all with subjective complaints of pain.  Sharp and dull 
discrimination was intact, except for the hands, where it was 
stocking and glove.  

The report of a September 2000 VA orthopedic examination 
reflects that the veteran's neck had loss of normal 
curvature.  There was left paraspinal muscle spasm and 
tenderness to mild palpation.  The trapezius was also 
spastic.  Forward flexion was accomplished from 0 to 10 
degrees, dorsiflexion was from 0 to 10 degrees, lateroflexion 
was from 0 to 10 degrees on the left and 0 to 20 degrees on 
the right, and lateral rotation was 0 to 20 degrees 
bilaterally.  There was diminished light touch sensation on 
the fingertips of both hands.  There was no muscle atrophy of 
the arm or forearm.  The diagnosis was discogenic disease of 
the cervical spine.  

A letter from a private nurse, apparently dated in 
January 2003, reflects that she had consulted with a spine 
surgeon.  It was the spine surgeon's professional opinion 
that the veteran's spinal fusion of C5-6 with less than 
50 percent range of motion in all directions is not only 
considered severe, but should be considered unfavorable 
ankylosis.  

The report of a September 2003 VA neurology examination 
reflects that the veteran's cervical spine was straight.  
There was no paraspinal muscle tenderness.  He did not move 
his neck for range of motion examination.  There was no upper 
extremity muscle atrophy and bicep jerks were one plus 
bilaterally.  Hand grasp was 5/5.  There was decreased 
abduction power of the digits.  There was diminished light 
touch on the fingers, present on both palms, bilaterally.  
The diagnosis included discogenic disease of the cervical 
spine and peripheral neuropathy due to the above.  The 
examiner indicated that this would impair the veteran's 
ability to execute skilled movements smoothly and limited his 
function during flare-up when he turned his neck repeatedly.  
There was no evidence of weakened movement or easy 
fatigability.  

The report of a March 2005 VA examination reflects that range 
of motion of the cervical spine was accomplished to 25 
degrees flexion without pain, 20 degrees' extension without 
pain, and 0 degrees' lateroflexion and rotation bilaterally.  
The examiner reports that part of the cervical spine is 
ankylosed in flexion and that there are indications of an 
unfavorable ankylosis manifested by neurologic symptoms due 
to nerve root stretching. 

Note 5 of the general rating formula for diseases and 
injuries of the spine, in effect from September 2003, 
reflects that unfavorable ankylosis is a condition in which 
the entire cervical spine is fixed in flexion or extension 
and the ankylosis results in one or more of the following:  
Difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.

While all of the examinations of record reflect that the 
veteran has been able to accomplish some range of motion 
during the exam if he permitted any movement, all of the 
examinations reflect that that range of motion has been 
restricted by pain.  Further, there is private medical 
evidence which indicates that the veteran's limited range of 
neck motion should be considered as unfavorable ankylosis and 
there is VA evidence which reflects that indications of 
unfavorable ankylosis include neurologic symptoms due to 
nerve root stretching.  Therefore, the Board concludes that 
the evidence is in equipoise with respect to whether or not 
the veteran's symptoms associated with his residuals of a 
cervical spine injury more nearly approximate the criteria 
for a finding of unfavorable ankylosis under the criteria in 
effect either prior to or from September 26, 2003.  In 
resolving all doubt in the veteran's behalf, an evaluation of 
40 percent may be assigned under Diagnostic Code 5287 prior 
to September 26, 2003, and under Diagnostic Code 5237 and the 
general rating formula for diseases and injuries of the spine 
in effect from September 26, 2003.  

Under Diagnostic Code 5293, in effect prior to 
September 2002, a 40 percent evaluation would be assigned for 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Under Diagnostic Code 5243, in effect from September 2002, a 
40 percent evaluation is assigned for intervertebral disc 
syndrome based on incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Note 1 of 
Diagnostic Code 5243 provides that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  

Note 1 of the general rating formula for diseases and 
injuries of the spine, in effect from September 2003, 
provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under and 
appropriate diagnostic code.  Peripheral neuropathy of the 
upper extremities has been separately evaluated and is not in 
appellate status.

The Board has reviewed the VA and private treatment records, 
as well as the examination reports.  There is no competent 
medical evidence indicating that the veteran has been 
prescribed bed rest by a physician for a total duration of at 
least six weeks during any 12-month period.  Further, there 
is no competent medical evidence indicating that the veteran 
has intervertebral disc syndrome that is pronounced.  It is 
observed that peripheral neuropathy of the upper extremities 
has been associated with his service-connected cervical spine 
disability and separately evaluated.  However, the record 
does not indicate that the veteran experiences radiculopathy 
that is related to his cervical spine disability that 
approximates pronounced intervertebral disc syndrome under 
Diagnostic Code 5293 in effect prior to September 2002.  
Rather, the evidence indicates that he has not been 
prescribed bed rest by a physician and does not have 
pronounced intervertebral disc syndrome.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 40 percent assigned above under either 
Diagnostic Code 5293, in effect prior to September 2002, or 
Diagnostic Code 5243, in effect from September 2002.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating as a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, including whether 
or not they were raised by the veteran, as required by 
Schafrath at 593.  However, the evidence does not suggest 
that the veteran's cervical spine disability produces such an 
exceptional or unusual disability picture as to render 
impractical the applicability of the regular schedular 
standard and thereby warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  This case does not present factors such as marked 
interference with employment or frequent periods of 
hospitalization.  The veteran has reported interference with 
his employment with respect to his difficulty in turning his 
neck and operating a motor vehicle, but the 40 percent 
schedular evaluation anticipates interference with an 
individual's employment.  The veteran has not been 
hospitalized for this disability.  Neither the veteran's 
statements or testimony, nor the medical records indicate 
that the cervical spine disability warrants that assignment 
of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159(b)(c) (2004).  

The Court's decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, however, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed by the 
time the VCAA was enacted.  The Court acknowledged in 
Pelegrini, at 120, that where, as here, the Section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The VCAA notice was provided to him via February 2002, 
December 2004, and February 2005 letters, as well as the 
Statement of the Case and Supplemental Statements of the Case 
including Supplemental Statements of the Case dated in 
August 2002 and March 2005 that provided him with VCAA 
implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. 120-121.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the appellant after the 
initial adjudication, the case was subsequently re-
adjudicated many times and many Supplemental Statements of 
the Case issued.  The initial adjudication of the case was 
prior to passage of the VCAA and it would have been 
impossible to have provided the veteran notice prior thereto.  
Further, the content of the notice provided to the veteran 
has fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The February 2002 and 
February 2005 letters asked the veteran to send any evidence 
that pertains to his claim.  He was also informed about 
information and evidence not of record that was necessary to 
substantiate his claim, and what information and evidence VA 
would provide, as well as what information and evidence he 
was expected to provide.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  March and 
April 2002 letters from the veteran's representative 
indicated that there was no additional evidence to be 
submitted.  October and November 2002 communications from his 
representative indicated that there were additional records 
to be obtained.  These records have been obtained.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-initial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a pre-initial 
adjudication notice is harmless error.  

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the appellant.  Private and VA treatment 
records have been obtained and the veteran has been afforded 
a personal hearing.  He has also been afforded multiple VA 
examinations.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances, additional efforts 
to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (Strict adherence to requirements 
in the law does not dictate an unquestioning blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.)  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (Remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided.)  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case; therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.


ORDER

An increased rating of 40 percent, but not greater, for 
residuals of a cervical spine injury is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


